 Case 1:19-cv-00407-JTN-SJB ECF No. 25 filed 09/30/19 PageID.132 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 CHELSEY OMILIAN,

         Plaintiff,
                                                                    Case No. 1:19-cv-407
 v.
                                                                    HON. JANET T. NEFF
 MICHAEL BEDFORD, et al.,

       Defendants.
 ____________________________/


                                      ORDER TO STRIKE

       Defendant Michael Bedford’s Motion for Judgment on the Pleadings (ECF No. 23) shall

be stricken from the record for the reason that Defendant Bedford failed to comply with the

directives set forth in the Court’s order (ECF No. 18) and Information and Guidelines for Civil

Practice, which required Defendant Bedford to serve his motion not later than October 2, 2019 and

file a proof of service, but file the motion papers once the motion is fully briefed. Defendant

Bedford shall re-file the Motion once it is fully briefed.

       IT IS SO ORDERED.



Dated: September 30, 2019                                      /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge
